Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	As for claim 1, the prior art fails to teach or disclose a photographic light generating panel comprising:
a front support ring and a rear support ring that are selectively foldable
from an open position with a circular shape to a coiled position in which the
front and rear support rings are each coiled into at least two loops
a flexible comprising a translucent material having a front panel having a first outer edge that is coupled to and extending along a first periphery of the front support ring, the flexible front
a flexible rear panel with an outer edge coupled to and extending along a second periphery of the rear support ring and having a reflective inner surface
an annular covering fabric layer extending between the first periphery
of the front support ring and the second periphery of the rear support ring
a plurality of LEDs coupled to and extending along an inner periphery of the annular covering fabric layer; 
the panels and  the annular covering fabric layer form a cavity for receiving light beams from LEDs when the front support ring and the rear support ring are in the open position
plurality of light beams are reflected from the reflective inner surface of the flexible rear panel and emitted out through the translucent material of the flexible front panel.

As for claim 10, the prior art fails to teach or disclose photographic light generating panel comprising: 
a support ring selectively configurable into a substantially circular shape when the support ring is in the open position and contorted into three loops when the support ring is in a coiled position
a circular flexible rear panel supported by the support ring and having a reflective inner surface
a circular flexible front panel supported by the support ring that corresponds to the substantially circular shape of the support ring when the support ring is in the open position
flexible front panel including a translucent material that is less reflective than the reflective inner surface of the flexible rear panel, the flexible front panel and the flexible rear panel defining a cavity therebetween;
 a plurality of LEDs supported by at least one of the support ring, the flexible rear panel, and the flexible front panel; 
the plurality of LEDs being situated to emit a plurality of light beams into the cavity such that the plurality of light beams is reflected from the reflective inner surface of the flexible rear panel and emitted out through 


As for claim 20, the prior art fails to teach or disclose photographic light generating panel comprising:
a support ring selectively configurable to a circular shape when the support ring is in an open position and contorted into three loops when the support ring is in the closed position
a flexible rear panel supported by the support ring, 
a flexible front panel supported by the support ring, the flexible front panel being substantially circular to correspond to the substantially circular shape of the support ring when the support ring is in the open position, the flexible front panel including a translucent material, the flexible front panel and the flexible rear panel defining a cavity therebetween when the support ring is in the open position
a plurality of LEDs being situated to emit a plurality of light beams into the cavity, the light is reflected from the reflective inner surface of the flexible rear panel and emitted out through the translucent material of the flexible front panel when the support ring is in the open position; a first flexible reflecting panel having a first surface and a second surface; 
a second flexible reflecting panel having a third surface and a fourth surface, the first flexible reflecting panel being connected to the second 
a pouch sufficiently large to contain the support ring, the flexible rear panel, the flexible front panel, and the plurality of LEDs when the support ring is in the closed position, the pouch being too small to contain the support ring, the flexible rear panel, the flexible front panel and the plurality of LEDs when the support ring is in the open position.
The closest prior art found was Hudson US PAT 9964259, which teaches a collapsible LED lighting device, but it is not a flexible ring light having front and rear ring support sections with a cavity therein and LEDs illuminating into the cavity.  There are numerous ring lights, see conclusion section, but none teach the inventive features of claims 1, 10, or 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. BURCKHARDT, MUND, KELLY, and AMPHLETT (see references cited for patent publication numbers) teach relevant ring-shaped lighting devices, but do not teach the ring-shaped support, flexible features, and emitting into the cavity as disclosed in the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875